Citation Nr: 1516541	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an earlier effective date than June 1, 2005 for the addition of stepchild MQ and stepchild MT as dependents for additional compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from July 1980 to April 1983 and July 1989 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, to add the Veteran's stepchild MT as a dependent, effective June 1, 2005, and to deny adding the Veteran's stepchild MQ as a dependent, on the basis that at the time the claim was received MQ was over 18 years old and not currently in school.

In December 2014, the Veteran presented testimony relevant to the appeal at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran married the mother of stepchild MQ and stepchild MT on May 18, 2002.

2.  Copies of the stepchildren's birth certificates or Social Security cards were not received by VA on May 3, 2003. 

3.  A Declaration of Status of Dependents, VA Form 21-686c, which included stepchild MT, was received at the RO on May 19, 2005.

4.  A dependency allowance for stepchild MT  was added to the compensation award from June 1, 2005, which was the first day of the month following receipt of the claim.
5.  A Declaration of Status of Dependents, VA Form 21-686c, which included stepchild MT and stepchild MQ, was received at the RO on June 17, 2005.

6.  Stepchild MQ's birth certificate, and stepchild MT's birth certificate and Social Security card, were received at the RO on June 17, 2005.

7.  A dependency allowance for stepchild MQ was not added to the compensation award, as stepchild MQ was over 18 years old and not currently in school at the time the June 17, 2005 claim was received.


CONCLUSION OF LAW

The criteria for an earlier effective date than June 1, 2005 for the award of additional compensation for the stepchild MQ and stepchild MT have not been met.  38 U.S.C.A. §§ 5107, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.401(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from the assignment of effective date for the award of additional benefits for the Veteran's stepchildren.  When an effective date appeal comes before the Board following a decision to grant benefits, no additional VCAA notice is required.  VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date questions); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that additional notice is not required on the downstream element of initial rating). 

Additionally, as this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted for this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Date for Additional Compensation for Dependents

The Veteran seeks an earlier effective date than June 1, 2005 for the award of additional compensation benefits for dependent stepchild MQ and stepchild MT.  The Veteran contends that he did not claim additional compensation benefits for the stepchildren at the time of the Veteran's marriage to the stepchildren's mother because his previous representative mistakenly told him that the VA would not provide compensation for stepchildren.  During the December 2014 videoconference Board hearing, the Veteran testified that the RO received the stepchildren's birth certificates and Social Security cards on May 3, 2003 (within a year of the Veteran's May 18, 2002 marriage to the stepchildren's mother).  The Veteran contends that the submission of these materials should be considered an informal claim for additional dependent benefits and that, consequently, the appropriate effective date of the award of additional compensation benefits for the stepchildren should be May 3, 2003.

As a preliminary matter, the Board notes that the Veteran's contention that he was misinformed by the previous representative about the eligibility for dependent benefits for the stepchildren, while unfortunate, is not a legal justification for failing to file a claim for dependent benefits.  Relying on bad information, even if the information had been from VA, does not make one eligible for the benefit.  See McTighe v. Brown, 1 Vet. App. 29, 30 (1994) (payment of government benefits must be authorized by statute, so that even erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  The Board finds that an earlier effective date can not be granted based on any previous representative's advice to the Veteran.  The Board will proceed with consideration of the Veteran's contention that the RO received the stepchildren's birth certificates and Social Security cards on May 3, 2003, and that the submission of these documents constituted an informal claim for additional dependent benefits.

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2014). 

With regard to an appeal for additional compensation for dependents, the effective date of an award will be the latest of the: (1) date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; 
(2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 U.S.C.A. 
§ 5110(f); 38 C.F.R. § 3.401(b).

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement, is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 (West 2014) based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158 (2014).

During the December 2014 videoconference Board hearing, the representative contended that the Veteran submitted birth certificates and Social Security cards for stepchild MQ and stepchild MT, which were received by VA on May 3, 2003.  The earliest claim of record for dependency benefits for stepchild MT was received May 19, 2005 and the earliest claim of record for dependency benefits for stepchild MQ was received June 17, 2005.  The earliest copies of record of the stepchildren's birth certificates and Social Security cards were received June 17, 2005.  

In February 2015, the Board contacted the representative to inform him that copies of the stepchildren's birth certificates and Social Security cards referenced during the December 2014 Board video conference hearing as date stamped on May 3, 2003 were not of record.  The Board asked the representative to submit copies of the records date stamped on May 3, 2003.  In April 2015, the representative responded with copies of the evidence submitted at the December 2014 videoconference Board hearing; however, the records submitted do not contain copies of the stepchildren's birth certificates or Social Security cards date stamped on May 3, 2003.

In this case, the claims file appears in regular order and appearance, and there is no indicia of irregularity, including no oblique references to stepchildren or the submission of evidence pertaining to stepchildren prior to 2005.  The Court has held that there is a presumption of administrative regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999). 

The evidence that is of record shows that on the Declaration of Status of Dependents form (VA Form 21-686c) received on May 29, 2002, the Veteran reported his recent marriage to VA, but did not list any children or provide any remarks suggesting he had stepchildren.  The VA form indicated that children included adopted children and children not in the custody of the Veteran, and provided a section for "Remarks," which were not utilized to indicate that any stepdchildren were associated with the marriage being reported to VA for dependency benefits.  Subsequent correspondence in the claims file between the date of filing the dependents' application for his wife in May 2002 and claiming the stepchildren and dependents in 2005 include letters from the Veteran to the Congressman regarding compensation issues, one of which makes a general reference to the Veteran's "family" but does not identify any particular members of the family, Statements in Support of Claim addressing appealed compensation issues but not dependency, and other submissions of treatment records by the Veteran's representative organization to VA in support of the Veteran's appeal on compensation issues.  

The Board finds that the Veteran's general and recent assertions and testimony that he submitted the stepchildren's birth certificates and Social Security cards to VA on May 3, 2003 do not constitute clear evidence to the contrary to rebut the presumption of administrative regularity that government officials entered all evidence and submitted documents into the claims file.  The evidence shows submissions by the Veteran, his representative, and Congressmen in support of the claim for this relevant time period, none of which suggest other evidence that is not in the file, suggest irregular process, or suggest that the Veteran had stepchildren.  For these reasons, the Board finds that the presumption of administrative regularity, which shows that the stepchildren's birth certificates and Social Security cards were not received by VA on May 3, 2003 or before 2005, is not rebutted, resulting in a finding from the evidence of record that the stepchildren's birth certificates and Social Security cards were not received on May 3, 2003. 

In consideration of the foregoing, the Board finds that the claim for dependency benefits for the stepchildren was not received within one year of the date of the Veteran's marriage.  The Board finds that stepchild MQ is not eligible as a dependent for additional compensation benefits on the basis that he was over 18 

years old and not currently enrolled in school when the June 17, 2005 claim for dependency benefits was received.  The Board also finds that the earliest claim for dependency benefits for stepchild MT was received May 19, 2005; therefore, the effective date is June 1, 2005.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b). 


ORDER

The appeal for an earlier effective date than June 1, 2005 for the addition of stepchild MQ and stepchild MT as dependents for additional compensation purposes is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


